200 S.W.3d 443 (2004)
Jim McDONALD, Petitioner,
v.
STATE of Arkansas, Respondents.
No. 04-719.
Supreme Court of Arkansas.
December 16, 2004.
The Lisk Firm, by: Lynn Lisk, Little Rock, for petitioner.
No response.
*444 PER CURIAM.
Appellant's attorney, Lynn Lisk's, motion to be relieved as counsel and to appoint substitute counsel is granted pursuant to Rule 16 of the Rules of Appellate ProcedureCriminal.
Appellant, Jim McDonald, was sentenced to life imprisonment in the Arkansas Department of Correction after pleading guilty to the charge of rape. Appellant was recognized as indigent by the trial court, and appellant's appeal to this court was filed in forma pauperis. Appellant's underlying appeal requested that the court review the propriety of appellant's sentence of life imprisonment. Appellant's attorney, Lynn Lisk, has been hired as the full-time Director and Professor of Paralegal Studies at the University of Arkansas at Fort Smith. Also, appellant's attorney anticipates appellant will petition the court for Rule 37 relief, thereby creating a potential for a conflict of interest.
Rule 16 states in pertinent part that the appellate court has exclusive jurisdiction to relieve counsel and appoint new counsel in the "interest of justice or for other good cause." Accordingly, the court relieves attorney Lynn Lisk and appoints David Dunigan as attorney for appellant.